Citation Nr: 0800237	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-42 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's 
application to reopen claims of service connection for low 
back and skin disabilities.

In October 2006, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

When this matter was previously before the Board in November 
2006, the Board reopened the veteran's low back claim and 
remanded that issue, together with his application to reopen 
a claim of service connection for skin disability, to the RO.

The veteran's reopened skin disability claim is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's post-traumatic spondylolisthesis of L4-L5 
and spinal canal stenosis had its onset during service.

2.  In a February 2003 rating action, the RO denied the 
veteran's claim of service connection for skin disability; in 
a letter dated later that month, the RO notified him of the 
determination and of his appellate rights, but he did not 
appeal and the decision became final.

3.  The evidence received since the February 2003 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the veteran's skin disability claim.


CONCLUSIONS OF LAW

1.  Post-traumatic spondylolisthesis of L4-L5 and spinal 
canal stenosis was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The February 2003 rating decision that denied service 
connection for skin disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2003).

3.  Evidence received since the February 2003 rating decision 
is new and material; the claim of entitlement to service 
connection for skin disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
post-traumatic spondylolisthesis of L4-L5 and spinal canal 
stenosis.  This is a complete grant of the benefit sought on 
appeal.  The Board also reopens and remands his skin claim.  
Thus, a discussion of VA's duties to notify and assist is 
unnecessary.

Service connection for low back disability

In support of this claim, the veteran emphasizes that his low 
back disability is related to trauma he sustained in the same 
incident in which he sustained severe trauma to his left 
testicle, which required that it be surgically removed.  He 
reports having chronic low back problems since that time, and 
points out that service connection was granted for the 
surgical removal his left testicle disability following his 
discharge from active duty.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence shows that the veteran has post-
traumatic spondylolisthesis of L4-L5 and spinal canal 
stenosis and this case turns on whether the condition is 
related to any incident of service origin, and in particular, 
to a documented 1943 in-service injury that resulted in the 
surgical removal of his left testicle and his subsequent 
impotence.  Thus, although the Board has reviewed in detail 
the three volumes of lay and medical evidence, the Board will 
focus on the evidence that addresses whether the condition is 
related to service.  See Newhouse v. Nicholson, 497 F.3d 
1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Thus, the Board must assess the veteran's competence to 
report sustaining a low back injury during service, his 
report of having low back problems since that time, as well 
as his credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  In Barr and Washington, the Court noted that 
a veteran is competent to testify to factual matters of which 
he had first-hand knowledge, and citing its earlier decision 
in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the personal knowledge of the witness; see also 38 C.F.R. 
§ 3.159(a)(2) (2007).

In this capacity, the Board notes that the veteran is 
competent to report having had low back problems since the 
documented in-service injury that has now been diagnosed as 
post-traumatic spondylolisthesis of L4-L5 and spinal canal 
stenosis.  Layno, 38 C.F.R. § 3.159(a)(2).  

The physician who conducted the September 1947 VA special 
surgical examination noted that the veteran lost his left 
testicle due to an incident when he fell "astraddle" of a 
bar in an obstacle course in 1943.  Significantly, in 
discussing the veteran's pertinent history and complaints, 
the physician reported that the veteran missed a day or two 
every month "largely because of his back."

The record contains two medical opinions addressing the 
likelihood that the veteran's post-traumatic 
spondylolisthesis of L4-L5 and spinal canal stenosis is 
related to or had its onset during service.

As the Board observed in November 2006, the report of a March 
2005 VA outpatient evaluation shows that a VA physician, 
after noting the veteran's pertinent in-service history and 
performing a physical examination, diagnosed him as having 
post-traumatic spondylolisthesis of L4-L5 and old L5 body 
fracture.  After offering this impression, the examiner 
indicated that that condition was causing spinal canal 
stenosis, which was the cause of the veteran's inability to 
walk, and which was almost certainly related to the veteran's 
in-service injury.  In support of these conclusions, he 
reasoned that he suspected that the veteran likely also 
sustained a sacral injury at that time, which was responsible 
for his impotence, and may also have placed a role in his 
testicular pain.  

The veteran was afforded a formal VA spine examination in 
April 2007.  Following his physical examination of the 
veteran and his review of the claims folder, the examiner 
diagnosed the veteran as having anterolisthesis of L4 and L5 
with degenerative changes.  As to the onset and etiology of 
the condition, the examiner opined it was less likely than 
not that the disability was due to the documented 1943 in-
service injury, reasoning that there was no evidence of back 
treatment until 2000.  He added that although the in-service 
injury could have caused the veteran's spondylolisthesis, 
given that the back condition did not become a problem and 
was not documented until 2000-2001, it was unclear and thus 
unlikely that the condition resulted from an acute injury in 
1943.  Instead, he opined that it was more likely that the 
veteran's low back disability developed over time.

In its capacity as a finder of fact, the Board finds the 
veteran credible both as to his report of the in-service 
onset of his low back pain and of the chronicity of the 
symptoms since service.  In this regard, the Board observes 
that the veteran reported not only having back problems in 
1947, but of regularly needing to take time off from work due 
to the condition.  Further, he complained of having this 
problem in the context of being evaluated for his left 
testicle condition, and thus the report was prepared at a 
time when the veteran was not seeking VA compensation for his 
back disability.  These factors enhance the credibility of 
his account.  Indeed, the veteran did not file a claim 
seeking VA compensation for his back problems until 2002.

The Board finds that the assessment offered by the March 2005 
VA physician is more probative than the one offered by the 
April 2007 VA examiner, and thus concludes that service 
connection is warranted.

In reaching this determination, the Board acknowledges that 
the March 2005 VA physician relied on a history provided by 
the veteran.  As noted above, however, the Board finds that 
the veteran's reported history is credible.  Moreover, the 
March 2005 VA physician offered a cogent rationale in support 
of his assessment, which is consistent with the veteran's 
documented medical history.  By contrast, the April 2007 VA 
examiner based his impression on the lack of records 
reflecting treatment for back problems prior to 2000, thus 
equating lack of treatment with lack of symptoms.  In any 
event, given the statement in the September 1947 VA 
examination report, his opinion is not based on an accurate 
history.

In this regard, the Board notes that in Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), the Court, citing its 
earlier decisions in Swann v. Brown, 5 Vet. App. 229 (1993) 
and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed the 
proposition that, in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or that are contradicted by other facts of record.  Id. 
at 179.  In Kowalski, however, the Court declared that the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
provided by the veteran, and instead must evaluate the 
credibility and weight of the history upon which the opinion 
is predicated.  Id.  In Coburn v. Nicholson, 19 Vet. App. 427 
(2006), the Court, citing Kowalski, as well as Swann and 
Reonal, emphasized that the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion is 
based on a history provided by the veteran.  Id. at 432-33.  
Here, because the Board finds that the facts reported by the 
veteran are accurate, service connection is warranted.

Application to reopen a claim of service connection for skin 
disability

The veteran filed an initial claim of service connection for 
skin disability in March 2002.  In an unappealed February 
2003 rating decision, the RO denied service connection for 
skin disability on the basis that none was currently shown by 
the evidence of record.  

The evidence of record at the time of the determination 
consisted of the service medical records; post-service 
records and reports of the veteran's care and evaluation, 
dated from June 1996 to June 2002; and the veteran's 
statements.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the February 2003 rating decision, that 
determination became final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302 (2003).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence that by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether a veteran has submitted new and 
material evidence sufficient to reopen a claim, VA must 
consider the evidence received since the last final denial of 
the claim on any basis, i.e., on the merits or denying 
reopening.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

As the RO acknowledged in the May 2007 Supplemental Statement 
of the Case (SSOC), the evidence associated with the claims 
folder since the RO's February 2003 includes VA outpatient 
treatment records showing that the veteran has skin 
disability.  The Board finds that this evidence raises a 
reasonable possibility of substantiating the skin disability 
claim.  As such, the evidence is new and material under the 
provisions of 38 C.F.R. § 3.156(a) and the claim is reopened.  


ORDER

Service connection for post-traumatic spondylolisthesis of 
L4-L5 and spinal canal stenosis is granted.

New and material evidence to reopen claim of service 
connection for skin disability has been presented; to this 
extent, the appeal is granted.

REMAND

The report of the veteran's physical examination at 
induction, dated in November 1942, reflects that his skin was 
normal.  As the veteran points out, however, the service 
medical records show that in September 1944 he was diagnosed 
as having cicatrices of the right tibia.  The service 
physician noted that the scars were painful and indicated 
that they were caused by a 1938 pre-service motorcycle 
accident.  

In support of this claim, the veteran reports that he "has 
never been on a motorcycle in his life," and asserts that he 
has had chronic skin problems since service.  In this regard, 
he reports that he has drainage of the scars on his legs six 
to ten times per year.  Further, the Board observes that in 
March 2005, a VA physician noted that the veteran had 
"abnormal" skin over his shins bilaterally that was due to 
an "unknown skin condition."

The Board finds that a VA examination is necessary to 
determine whether it is at least as likely as not that the 
veteran's has a skin disability that is related to or had its 
onset during service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any skin 
disability found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that any skin disability found to 
be present had its onset in or is 
related to service.  In doing so, the 
examiner should acknowledge the 
veteran's report of a continuity of 
skin symptomatology as well as the in-
service notation of a pre-service 
history of skin problems.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

2.  Thereafter, the RO should 
adjudicate the veteran's claim.  If the 
benefit sought on appeal is not 
granted, the RO should issue an SSOC 
and provide the veteran and his 
representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


